Claim Rejections - 35 USC § 103
This Office action is in response to the application filed on 03 November 2020.
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 11-12, 14, 16-18, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ojanen et al. US 2017/0353857 A1.
As to claim 1, Ojanen discloses substantially the invention as claimed, including a method for managing frequency channels (Methods and apparatuses to use shared spectrum are described herein. Spectrum may be shared using a tiered hierarchy (e.g. with two, three, or more tiers of users) and may be used by wireless applications that may need to provide certain Quality of Service (QoS), [61]) in a shared spectrum available (FIG. 1A is a diagram of an example communications system 100 in which one or more disclosed embodiments may be implemented. The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users. The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth, [32]) to a radio local access network (RLAN) access point (AP) in a wireless network (Figure 1A, Access Point associated with 114A, [32]), the method comprising:
receiving a request for channel availability from the RLAN AP to access the shared spectrum (“The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925, [148]” and “The T2U spectrum request and assignment phase 604 may be initiated by the T2U 606 by sending a spectrum request message 616 to request spectrum from the SSM 608”, [108]);
computing, based on a plurality of parameters associated with the RLAN AP (“The spectrum request message 616 may include, but is not limited to, any of the following information: an amount of required channels and/or bandwidth, and information about the intended deployment, user ID, area and/or locations, and/or time”, ([108]), an RLAN service area (RSA) associated with the RLAN AP (Fig. 9A, T2U protection contour 908, fig. 9B, T2U contour 936), (“The SSM 916 may update protection contours 936 for T2U 914 on an as-needed or periodic basis” ([148]); “The QoA aspect may be provided by the SSM 608 by way of an assignment 618 of sufficient spectrum for the T2U 606 and by ensuring protection of the T2U 606 from harmful interference. For example, the SSM 608 may ensure that there is no harmful interference to the T2U 606 from T1Us, other T2Us, T3Us, and/or applications in adjacent bands (e.g. outside of frequencies managed by the SSM 608) or in adjacent geographical locations. Furthermore, the SSM 608 may ensure that there is no harmful interference and/or operational limitations to T1Us”, ([108]));
retrieving one or more incumbent protection contours (IPCs) associated with one or more incumbent users in the wireless network (“[142] Mechanisms may protect the higher tier users from harmful interference from lower tier users, as described below. According to an embodiment, an enhanced contour based approach may be used. An enhanced contour based mechanism may protect the T1U from harmful interference from T2Us and T3Us and may protect a T2U from harmful interference from the T1U, other T2Us and T3Us. Protection may also be extended to the T3U from harmful interference. [143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U. The contour may not have to be a protection contour (e.g. area where T3U may not enter), but it may be a coverage contour, an area where the transmitters of T3U may operate”);
(Fig. 9A, T1U protection contour 904) (“[143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U”);
determining, based on the identified IPC, available frequency information corresponding to the received request for channel availability (T1U is identified IPC, “[148] According to the T2U assignment procedure 922 in FIG. 9B, following registrations 920, T1U 918 may send a spectrum offer 924 to the SSM 916, which may then define protection contours, 926, for T2U 914. These protection contours may be defined for each technology and/or sub-band. The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925. The SSM 916 may update protection contours 936 for T2U 914 on an as-needed or periodic basis”; “[144] The contours may be calculated by the SSM based on the technical and/or deployment information on the protected use and on the "entering" use. The SSM may take into account the possible radio environment quality information collected from T2Us based on measurements and sensing. The contours may be used by the SSM in defining the T2U assignments individually or communicated to the T3U as a contour in response to a spectrum request. For example, the SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us. Such contours may be calculated taking into account the actual technical characteristics and deployment conditions of the concerned systems”); and
transmitting, to the RLAN AP, a channel availability response comprising the available frequency information (“[148] SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934”; “[109] The SSM 608 may send an assignment message 620, which may include, but is not limited, any of the following information regarding the assignment: usable channels, geographical location, area of operation, maximum allowable transmit power in the channel (P.sub.tx-max/ch), and/or the validity time of the assignment. The T2U 606 may send a confirmation message 622 to confirm used resources, indicating, for example, the channels and/or transmit power P.sub.tx for the user resources. Based on the confirmation message 622, the SSM 608 may update its assignment and/or protection database 624”).
As to claim 2, Ojanen discloses, wherein the RSA comprises an outer contour that bounds an area surrounding the RLAN AP (Fig. 9A, the T2U protection contour 908”; “[146] Similarly, T2U 906 has a protection contour 908 to protect it from harmful interference from other T2Us and lower tier users (e.g. T3Us)”) in which User “[91] In order to be able to provide QoA for Tier 1 and 2 users, the SSM may need to control the admission of the Tier 2 Users and Tier 3 User (which may be referred to as T2Us and T3Us) in a manner that some or all additional access to the available bands is under its control”).
As to claim 4, Ojanen discloses, wherein the one or more IPCs comprises an outer contour (Fig. 9A, T1U protection contour 904; “[146] As shown in FIG. 9A, T1U 902 has a T1U protection contour 904, in which T2U 906 and T3U 910 may not operate”) that bounds an area around a respective incumbent user (Fig. 9A, element 902) where an RLAN AP or a UE associated with an RLAN AP causes interference above a predetermined threshold (“[91] In order to be able to provide QoA for Tier 1 and 2 users, the SSM may need to control the admission of the Tier 2 Users and Tier 3 User (which may be referred to as T2Us and T3Us) in a manner that some or all additional access to the available bands is under its control. The assignments may need to be done by the SSM based on the actual characteristics of the devices and the actual network deployments, facilitating protection of Tier 1 and Tier 2 users from harmful interference”; expected QoO, “[162]  FIG. 10 shows a flow diagram of an example QoA event detection procedure 1000. The QoA event detection procedure 1000 may be performed by a WiFi AP, for example. A WiFi AP may periodically measure QoO metrics on active channels, 1002. Such measurements may include, but are not limited to, the per WTRU received signal strength indication (RSSI), the transmission rate (T.times.Rate), medium access delay, and/or sensing of alternate channels such as with a sensing toolbox. The AP may calculate an expected QoO based on its noise measurements, 1004. When the performance of the link falls below an expected QoO, 1004, the WTRU may trigger some extended measurements to evaluate the QoA, 1006. Otherwise, the AP may return to periodic measurements of QoO, 1002. When a QoA event is confirmed, 1008, the AP may send a QoA report or event message to the SSM, 1010. Otherwise, the AP may return to periodic measurements of QoO, 1002”).
As to claim 6, Ojanen discloses, wherein the plurality of parameters associated with the RLAN AP comprises at least one of a location of the RLAN AP, an effective isotropic radiated power (EIRP) of the RLAN AP, an above ground level (AGL) height of the RLAN AP antenna, a horizontal uncertainty of the RLAN AP, a vertical uncertainty of the RLAN AP, a cell edge receive signal level (RSL) of the RLAN AP, an RSA propagation model (RPM) of the RLAN AP, a land category of the RLAN AP, or a device category of the RLAN AP (location, device category, “[129] The SSM 804 may receive a user and technology registration request 814 from the T2U 802 to collect information from the T2U 802 in order to be able to apply for the authorization. The user and technology registration request 814 may include, but is not limited to: the category and/or identity of the T2U, the technology to be deployed, a description of services to be provided, protection criteria, a time duration, device classes, and/or the operational area (e.g. geographical coverage)”; EIRP, “[146] Note that the size and shape of protection contours may depend on many factors, including but not limited to: time, technology (e.g. LTE, WiFi), deployment characteristics (e.g. transmission power), topographical terrain information, and the specific channel”).
As to claim 7, Ojanen discloses, wherein the one or more IPCs are pre-computed for the one or more incumbent users of the shared spectrum (Fig. 9A, T2U are incumbent users in this context, define protection contours for T2 (each technology and subband; “[148] According to the T2U assignment procedure 922 in FIG. 9B, following registrations 920, T1U 918 may send a spectrum offer 924 to the SSM 916, which may then define protection contours, 926, for T2U 914. These protection contours may be defined for each technology and/or sub-band”; “[102] According to an embodiment, a T1U registration phase may include registering each T1U with the SSM. T1U registration may include, but is not limited to, collecting information about the T1Us and their technologies, including for example transmit and receive characteristics, technical deployment characteristics and protection criteria. Ensuring continuous protection of T1Us and allowing evolution of T1U services over time may be used as prerequisites for making the spectrum unused by T1U available for other uses and users. If the T1U is not protected from harmful interference, it may not be willing to make spectrum available for shared use. The SSM may update its technical database according to the received information. In an example, the T1U registration phase may be done in connection with a T1U spectrum offer phase, for example, the first T1U spectrum offer phase”).
As to claim 8, Ojanen discloses, wherein the one or more IPCs are pre-computed based on an effective isotropic radiated power (EIRP) of the RLAN AP, an above ground level (AGL) height of the RLAN AP antenna, a device category of the RLAN AP, or a land category of the RLAN AP (location, device category, “[129] The SSM 804 may receive a user and technology registration request 814 from the T2U 802 to collect information from the T2U 802 in order to be able to apply for the authorization. The user and technology registration request 814 may include, but is not limited to: the category and/or identity of the T2U, the technology to be deployed, a description of services to be provided, protection criteria, a time duration, device classes, and/or the operational area (e.g. geographical coverage)”; EIRP, “[146] Note that the size and shape of protection contours may depend on many factors, including but not limited to: time, technology (e.g. LTE, WiFi), deployment characteristics (e.g. transmission power), topographical terrain information, and the specific channel”).
Claims 11-12, 14, 16-18 correspond to the system claims of claims 1-2, 4, 6-8; therefore, they are rejected under the same rationale as in claims 1-2, 4, 6-8 shown above.
As to claim 21, Ojanen discloses a computer-readable medium comprising instructions ([224] “Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer”) in that, when executed by at least one processor, cause the at least one processor to perform operations (Fig. 1B, processor 118; “[44] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals 138. It will be appreciated that the WTRU 102 may include any sub-combination of the foregoing elements while remaining consistent with an embodiment”; “[224] Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements. In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor”); including:
receiving a request for channel availability from the RLAN AP to access the shared spectrum ([148] “The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925”; ([108] “The T2U spectrum request and assignment phase 604 may be initiated by the T2U 606 by sending a spectrum request message 616 to request spectrum from the SSM 608”);
computing, based on a plurality of parameters associated with the RLAN AP ([108], “The spectrum request message 616 may include, but is not limited to, any of the following information: an amount of required channels and/or bandwidth, and information about the intended deployment, user ID, area and/or locations, and/or time”), an RLAN service area (RSA) associated with the RLAN AP  (Fig. 9A, T2U protection contour 908; [148], “The SSM 916 may update protection contours 936 for [108], “The QoA aspect may be provided by the SSM 608 by way of an assignment 618 of sufficient spectrum for the T2U 606 and by ensuring protection of the T2U 606 from harmful interference. For example, the SSM 608 may ensure that there is no harmful interference to the T2U 606 from T1Us, other T2Us, T3Us, and/or applications in adjacent bands (e.g. outside of frequencies managed by the SSM 608) or in adjacent geographical locations. Furthermore, the SSM 608 may ensure that there is no harmful interference and/or operational limitations to T1Us”);
retrieving one or more incumbent protection contours (IPCs) associated with one or more incumbent users in the wireless network (“[142] Mechanisms may protect the higher tier users from harmful interference from lower tier users, as described below. According to an embodiment, an enhanced contour based approach may be used. An enhanced contour based mechanism may protect the T1U from harmful interference from T2Us and T3Us and may protect a T2U from harmful interference from the T1U, other T2Us and T3Us. Protection may also be extended to the T3U from harmful interference. [143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U. The contour may not have to be a protection contour (e.g. area where T3U may not enter), but it may be a coverage contour, an area where the transmitters of T3U may operate”);
identifying an IPC, among the one or more retrieved IPCs, that overlaps with the RSA associated with the RLAN AP (Fig. 9A, T1U protection contour 904) (“[143] The T1U protection contours may define the area dedicated for the operation of the T1U, surrounded by a protection zone, where the transmitters and receivers of T2U (with known technical characteristics) may not enter in order to avoid causing harmful interference to the T1U or receiving it from the T1U. The combined T1U/T2U protection contours may define the combined area dedicated for the operation of the T1U and T2U, including the protection zone, where the transmitters of T3U (with known transmit characteristics) may not enter in order to avoid creation of harmful interference to T1U and T2U”);
determining, based on the identified IPC, available frequency information corresponding to the received request for channel availability (T1U is identified IPC, “[148] According to the T2U assignment procedure 922 in FIG. 9B, following registrations 920, T1U 918 may send a spectrum offer 924 to the SSM 916, which may then define protection contours, 926, for T2U 914. These protection contours may be defined for each technology and/or sub-band. The T2U 914 may send a T2U spectrum request, 928, to the SSM 916, which may define assignments and operation conditions, 930, for the T2U 914. SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934. The assignments may have a validity time or time-to-live (TTL), 925. The SSM 916 may update protection contours 936 for T2U 914 on an as-needed or periodic basis”; “[144] The contours may be calculated by the SSM based on the technical and/or deployment information on the protected use and on the "entering" use. The SSM may take into account the possible radio environment quality information collected from T2Us based on measurements and sensing. The contours may be used by the SSM in defining the T2U assignments individually or communicated to the T3U as a contour in response to a spectrum request. For example, the SSM may use the contour approach in defining the available spectrum and operational conditions for a T2U and communicate the remaining spectrum and its operational area for the T3Us. Such contours may be calculated taking into account the actual technical characteristics and deployment conditions of the concerned systems”); and
transmitting, to the RLAN AP, a channel availability response comprising the available frequency information (“[148] SSM 916 may send message 932 to the T2U 914 including the assignments and operation conditions, and the T2U 914 may send a confirmation message 934”; “[109] The SSM 608 may send an assignment message 620, which may include, but is not limited, any of the following information regarding the assignment: usable channels, geographical location, area of operation, maximum allowable transmit power in the channel (P.sub.tx-max/ch), and/or the validity time of the assignment. The T2U 606 may send a confirmation message 622 to confirm used resources, indicating, for example, the channels and/or transmit power P.sub.tx for the user resources. Based on the confirmation message 622, the SSM 608 may update its assignment and/or protection database 624”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ojanen as applied to claims 1, 2; 11, 12 above, and further in view of DO et al. US 2017/0339518 A1.
As to claim 3, Ojanen does not explicitly disclose the element of “computing the RSA to account for position uncertainty of the RLAN AP”.
DO discloses in figure 5 which can be used to estimate the position of AP and further discloses “computing the RSA to account for position uncertainty of the RLAN AP ([87], “As briefly noted above, the metrics used for determining the position reliability for an LAN-WAP 106 include the type of AP (e.g., geo-tagged, non-geo-tagged, third party), the AP state (e.g., mobile or static), the position uncertainty, and the position consistency. Regarding the type of AP, the maximum reliability may be limited for non-geo-tagged and third party APs. Regarding the state of the AP, mobile APs will be given the minimum reliability. Regarding the position consistency of the AP, this is based on the distance between the old and new position measurements and an AP position overlapping factor, which represents the extent to which the old and new positions of the LAN-WAP 106 overlap. The AP position overlapping factor is calculated using the following formula: Distance between old and new position/=Scaling factor x max(prev. coverage area est., new coverage area est.)”). 
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified DO's teachings of the accounting for position uncertainty of the RLAN AP with the teachings of Ojanen for the purpose of providing the precision in location of the AP is contributed to reliability of said AP (DO, [67]).
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ojanen as applied to claims 1, 4; 11, 14 above, and further in view of ZHAO et al. US 2018/0213409 A1.
As to claim 5, Ojanen does not explicitly disclose the element of “wherein the predetermined threshold comprises an Interference-to-Noise power ratio (I/N) received by the respective incumbent user from the RLAN AP or the UE associated with the RLAN AP”.
ZHAO discloses in Fig. 1a which can be used to measure interference created by secondary system on a primary system and further disclose the predetermined threshold comprises an Interference-to-Noise ratio (I/N) received by the respective incumbent user ([70], “In an example, the determining unit 102 is configured to: accumulate, based on the interference intensity map, interference amounts generated by the secondary systems in the active state in an ascending order of the interference amounts, so that the accumulated interference amount does not exceed a maximum accumulated interference amount allowable by the primary system and the number of the secondary systems of which the interference amounts are accumulated is as large as possible; and determine a boundary of the exclusion zone based on a maximum interference amount among the interference amounts being accumulated. The maximum accumulated interference allowable by the primary system may be obtained based on multiple parameters, such as an interference threshold, an interference to noise ratio (INR) threshold, and a signal and interference to noise ratio (SINR) threshold. In the case of using the interference threshold, the allowable maximum accumulated interference amount is the interference threshold value. In the case of using the interference to noise ratio threshold and it is assumed that the interference to noise ratio threshold is a dB and a power of the noise is b dB, the allowable maximum accumulated interference amount is (a+b) dB. It should be understood that all of these are not limitations”).
ZHAO's teachings of the measurement of I/N of a secondary system on a primary system with the teachings of Ojanen for the purpose of providing the suitability of I/N metric to capture the interference received by a system (ZHAO, [70]).
Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojanen as applied to claim 1, 11 above, and further in view of Reis et al. US 2017/0188377 A1.
As to claims 9, 10, Ojanen does not explicitly disclose the element of “calculating an interference from the RLAN AP or a user equipment (UE) associated with the RLAN AP to an incumbent user of the one or more incumbent users using a link budget” (claim 9); and “wherein the interference is calculated based on an effective isotropic radiated power (EIRP) transmitted by the RLAN AP or the UE in a direction of the incumbent user, a path loss between the RLAN AP or the UE and the incumbent user, and an antenna gain of the incumbent user in a direction of the RLAN AP or the UE”. (claim 10).
Reis discloses in Fig. 10A which can be used to compute Interference level on an incumbent user using link budget calculations and further discloses calculating an Interference to an incumbent user of the one or more incumbent users using a link budget ([149], “In another embodiment, various levels of detail may be downloaded to the terminal, such as, for example, detailed (precise) information regarding all incumbent receivers communicating only on certain frequency bands/channels (e.g., hailing channels, described below) within the entire incumbent network (e.g., link-budget-based is protection zones 1700/1700+), major and minor horizon information protection zones (2220/2230) for a given geo-zone region (e.g., California), and then detailed terrain information (2010) for a sub-region (e.g., the hills within 50 miles of Palo Alto, CA)”; ([157], “In one or more embodiments herein, in order to further ensure eliminating the prospect of interfering with an incumbent receiver, the link budget calculation performed by the terminal 410 may also take into account any uncertainty in any parameter used to calculate the link budget, such as measuring the direction (azimuth and elevation) in which the terminal points (e.g., similar to the smearing operation performed in the ground station/server as described above), or the uncertainty of the GPS location, such as uncertainty specifically reported by the GPS system of the terminal. For instance, regardless of the smearing or other expansion to protection zones as described above, the link budget computation by the terminal is based on whether it is within a protection zone, and the link budget computation itself thus returns to a level of mathematical precision according to various assumptions of the physical properties of the terminal at any given moment. However, for the same reasons as described above (inaccuracy in location or azimuth, shaking hands, etc.), this extra level of assurance may be beneficial to re-include into the link budget computation in order to account for such variations in actual transmission properties in order to ensure that under no circumstances the terminal 410 would interfere with incumbent receivers 310”)); and “wherein the interference is calculated based on an effective isotropic radiated power (EIRP) transmitted by the RLAN AP or the UE in a direction of the incumbent user ([65], “For further understanding, FIG. 10A illustrates an example demonstration 1000 of link margin 1010 in wireless communications. In particular, the ([65], “Over the distance of the radio wave, path loss 1050 is naturally experienced through the transmission medium until reaching the receiving antenna 1060 (e.g., at an intended receiver or else at an unintended, and thus interfered with, receiver), which amplifies the received signal and conveys it through local cabling 1070 to the ultimate receiver radio 1080 with a resultant receive power 1085”), and an antenna gain of the incumbent user in a direction of the RLAN AP or the UE ([70], ”Specifically, the limiting distance for line-of-sight communications such as microwave communications can be derived by the simplified formula: Radio Horizon (mi)=SQRT of (2.times.Height) Eq. 3, where the Height (ft.) is the sum of the antenna tower plus height above sea level. By way of example, the height of a PtP transmit tower might be on the order of 50 feet on top of a 300 foot (or so) hill. This would define a maximum communications range (line of sight 1120) of about 26.5 mi to a sea level receiver”).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Reis's teachings of the link budget calculations with the teachings of Ojanen for the purpose of capturing all essential features associated with computation of power transfer and interference such as antenna characteristics and communication characteristics (Reis, [82]).
Claims 13, 15, 19-20 have similar limitations of claims 3, 5, 9-10; therefore, they are rejected under the same rationale as in claims 3, 5, 9-10 as shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 8:30AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov//Pair/PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAI V NGUYEN/Primary Examiner, Art Unit 2649